Exhibit 10.2

 

[g293041km01i001.jpg]

 

EXECUTION COPY

 

 

Dated 25 September 2009

 

 

SEAGATE TECHNOLOGY INTERNATIONAL

 

as the Chargor

 

 

in favour of

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Collateral Agent

 

 

SECOND PRIORITY SHARE CHARGE

 

 

ALLEN & GLEDHILL LLP

ONE MARINA BOULEVARD #28-00

SINGAPORE 018989

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Contents

 

Page

 

 

 

 

1.

Definitions and Interpretation

 

1

 

 

 

 

2.

Security

 

5

 

 

 

 

3.

Restrictions and Further Assurance

 

6

 

 

 

 

4.

Charged Shares

 

7

 

 

 

 

5.

General Undertakings

 

9

 

 

 

 

6.

Representations and Warranties

 

10

 

 

 

 

7.

Enforcement

 

12

 

 

 

 

8.

Appointment and Rights of Receivers

 

13

 

 

 

 

9.

Collateral Agent’s Rights

 

14

 

 

 

 

10.

Order of Distributions

 

14

 

 

 

 

11.

Liability of Collateral Agent, Receivers and Delegates

 

15

 

 

 

 

12.

Power of Attorney

 

15

 

 

 

 

13.

Protection of Third Parties

 

16

 

 

 

 

14.

Saving Provisions

 

17

 

 

 

 

15.

Discharge of Security

 

19

 

 

 

 

16.

Expenses, Stamp Duty and Interest

 

19

 

 

 

 

17.

Payments

 

20

 

 

 

 

18.

Conduct of business by the Secured Parties

 

21

 

 

 

 

19.

Miscellaneous Indemnities

 

21

 

 

 

 

20.

Rights, Amendments, Waivers and Determinations

 

22

 

 

 

 

21.

Separate and independent obligations

 

23

 

 

 

 

22.

Benefit of Security

 

23

 

 

 

 

23.

Partial Invalidity

 

23

 

 

 

 

24.

Notices

 

23

 

 

 

 

25.

Counterparts

 

24

 

i

--------------------------------------------------------------------------------


 

Contents

 

Page

 

 

 

 

26.

Governing Law

 

24

 

 

 

 

27.

Jurisdiction

 

24

 

 

 

 

28.

The Collateral Agent; Limitation on Duty of Collateral Agent in Respect of
Charged Assets

 

25

 

 

 

 

29.

Intercreditor Agreement

 

25

 

 

 

 

Schedule 1

Rights of Receivers

 

27

 

 

 

 

Schedule 2

Shares

 

29

 

ii

--------------------------------------------------------------------------------


 

This Deed is made on 25 September 2009 between:

 

(1)                                 Seagate Technology International, an
exempted company with limited liability incorporated under the laws of the
Cayman Islands (the “Chargor”) as the chargor; and

 

(2)                                 Wells Fargo Bank, National Association (the
“Collateral Agent”) as collateral agent for and on behalf of the Secured Parties
(as defined below) pursuant to the Indenture (as defined below).

 

Background

 

(A)                              Pursuant to the Indenture, the Chargor, as the
issuer (the “Issuer”) has issued US$430,000,000 in aggregate principal amount of
its 10.00% senior secured second-priority notes due 2014, secured by way of
security granted by the Chargor on the terms and conditions contained in the
Indenture Documents (as defined below), subject only to the prior ranking
security created by the First Priority Share Charge (as defined below).

 

(B)                                As security for the Obligations (as defined
below), the Chargor has agreed to assign and charge by way of security in favour
of the Collateral Agent for the benefit of the Secured Parties, inter alia, all
of its legal and beneficial interest in the Charged Assets, subject only to the
prior ranking security created under the First Priority Share Charge.

 

(C)                                The security interests granted hereunder in
respect of the Charged Assets are subject to the terms, conditions and
provisions of the Intercreditor Agreement (as defined below) in all respects.

 

(D)                               The Board of Directors of the Chargor is
satisfied that entering into this Deed is for the purposes and to the benefit of
the Chargor and its business.

 

(E)                                 The Collateral Agent is entering into this
Deed on behalf of itself and the other Secured Parties.

 

It is agreed as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 


1.1                               DEFINITIONS


 

In this Deed, unless a contrary indication appears, terms used in the Indenture
have the same meaning and construction. In addition:

 

“Acts” means the Companies Act and the Property Act.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation, lodgement or registration.

 

“Bank Account” has the meaning given to it in the Second Priority Debenture.

 

--------------------------------------------------------------------------------


 

“Charged Assets” means the assets from time to time subject, or expressed to be
subject, to the Charges or any part of those assets.

 

“Charged Company” means Seagate Singapore International Headquarters Pte. Ltd.,
a company incorporated under the laws of Singapore, with company registration
number 199700025H.

 

“Charges” means all or any of the Security created or expressed to be created by
or pursuant to this Deed.

 

“Companies Act” means the Companies Act, Chapter 50 of Singapore.

 

“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.

 

“Default Notice” means a notice sent by the Trustee or the Holders to the Issuer
pursuant to Section 6.02 of the Indenture, after an occurrence and during the
continuance of an Event of Default (as defined in the Indenture).

 

“Delegate” means a delegate or sub-delegate appointed under Clause 9.2
(Delegation).

 

“Dividends” means, in relation to any Share, all present and future:

 

(A)                                  DIVIDENDS AND DISTRIBUTIONS OF ANY KIND AND
ANY OTHER SUM RECEIVED OR RECEIVABLE IN RESPECT OF THAT SHARE;

 

(B)                                 RIGHTS, SHARES, MONEY OR OTHER ASSETS
ACCRUING OR OFFERED BY WAY OF CONVERSION, EXCHANGE, REDEMPTION, BONUS,
PREFERENCE, OPTION OR OTHERWISE IN RESPECT OF THAT SHARE;

 

(C)                                  ALLOTMENTS, OFFERS AND RIGHTS ACCRUING OR
OFFERED IN RESPECT OF OR IN SUBSTITUTION FOR THAT SHARE; AND

 

(D)                                 OTHER RIGHTS AND ASSETS ATTACHING TO,
DERIVING FROM OR EXERCISABLE BY VIRTUE OF THE OWNERSHIP OF THAT SHARE.

 

“First Priority Representative” has the meaning given to it in the Intercreditor
Agreement.

 

“First Priority Share Charge” means the first ranking share charge dated on or
about the date of this Deed and entered into between the Chargor, as chargor and
JPMorgan Chase Bank, N.A. as administrative agent.

 

“Indenture” means the Indenture dated 1 May 2009 and made among (1) the Issuer,
(2) Seagate Technology, (3) Wells Fargo Bank, National Association, as the
trustee and (4) the other guarantors party thereto.

 

“Indenture Documents” has the meaning given to it in the U.S. Security
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means the agreement dated 1 May 2009 made among
(1) JPMorgan Chase Bank, N.A., (2) the Collateral Agent, (3) Seagate Technology
HDD Holdings, (4) the Issuer and (5) the other Loan Parties (as defined
therein).

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, properties or financial condition of Seagate
Technology and its Subsidiaries, taken as a whole, (b) the ability of Seagate
Technology and the Issuer to perform their obligations under the Indenture
Documents or (c) any material rights of or benefits available to the Holders
under the Indenture Documents.

 

“Notes Party” or “Notes Parties” has the meaning given to it in the U.S.
Security Agreement.

 

“Obligations” has the meaning ascribed to “Secured Obligations” in the U.S.
Security Agreement.

 

“Party” means a party to this Deed.

 

“Perfection Agent” shall mean (i) prior to the First Priority Obligations
Payment Date (as defined in the Intercreditor Agreement), the First Priority
Representative (including, with respect to any Charged Assets (including the
Shares) delivered or held by the Perfection Agent hereunder, for the benefit of
the Secured Parties pursuant to Section 2.3(b) of the Intercreditor Agreement)
and (ii) thereafter, the Collateral Agent.

 

“Property Act” means the Conveyancing and Law of Property Act, Chapter 61 of
Singapore.

 

“Receiver” means a receiver, receiver and manager, judicial manager or other
manager appointed in respect of the Charged Assets.

 

“Second Priority Debenture” means the second ranking debenture dated on or about
the date of this Deed and entered into between Seagate Singapore International
Headquarters Pte. Ltd., as chargor and the Collateral Agent, as collateral
agent.

 

“Secured Party” or “Secured Parties” has the meaning given to it in the U.S.
Security Agreement.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Security Documents” shall have the meaning given to it in the U.S. Security
Agreement.

 

“Shares” means:

 

(A)                                  ALL PRESENT AND FUTURE SHARES IN THE
CHARGED COMPANY, INCLUDING THE SHARES ISSUED AND OUTSTANDING AT THE DATE OF THIS
DEED DESCRIBED IN SCHEDULE 2 (SHARES);

 

(B)                                 ALL RIGHTS RELATING TO ANY OF THE SHARES
DESCRIBED IN PARAGRAPH (A) ABOVE WHICH ARE DEPOSITED WITH, OR REGISTERED IN THE
NAME OF, ANY DEPOSITARY, CUSTODIAN, NOMINEE,  

 

3

--------------------------------------------------------------------------------


 

CLEARING HOUSE OR SYSTEM, INVESTMENT MANAGER, CHARGEE OR OTHER SIMILAR PERSON OR
THEIR NOMINEE, IN EACH CASE WHETHER OR NOT ON A FUNGIBLE BASIS (INCLUDING RIGHTS
AGAINST ANY SUCH PERSON);

 

(C)                                  ALL WARRANTS, OPTIONS OR OTHER RIGHTS TO
SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE ANY OF THE SHARES DESCRIBED IN
PARAGRAPH (A) ABOVE; AND

 

(D)                                 ALL OTHER RIGHTS ATTACHING OR RELATING TO
ANY OF THE SHARES DESCRIBED IN PARAGRAPH (A) ABOVE, AND ALL CASH OR OTHER
SECURITIES OR INVESTMENTS IN THE FUTURE DERIVING FROM ANY OF THOSE SHARES OR
SUCH RIGHTS,

 

IN EACH CASE NOW OR IN THE FUTURE OWNED BY THE CHARGOR OR (TO THE EXTENT OF ITS
INTEREST) IN WHICH IT NOW OR IN THE FUTURE HAS AN INTEREST.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“U.S. Security Agreement” means the second lien U.S. security agreement dated 1
May 2009 made among (1) Seagate Technology, (2) the Issuer, (3) the Collateral
Agent and (4) each of the other subsidiaries of Seagate Technology listed in
Schedule I thereto.

 

“Winding-up” means winding up, amalgamation, reconstruction, administration,
dissolution, liquidation, merger or consolidation or any analogous procedure or
step in any jurisdiction.

 


1.2                               CONSTRUCTION


 


THE PROVISIONS IN SECTION 1.02 (RULES OF CONSTRUCTION) OF THE INDENTURE APPLY TO
THIS DEED WITH ALL NECESSARY CHANGES. IN ADDITION, UNLESS A CONTRARY INDICATION
APPEARS, ANY REFERENCE IN THIS DEED TO:


 


1.2.1                     “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES,
REVENUES AND RIGHTS OF EVERY DESCRIPTION;


 


1.2.2                     THE “CHARGOR”, THE “COLLATERAL AGENT”, THE “PERFECTION
AGENT” OR ANY “PARTY” SHALL BE CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN
TITLE, PERMITTED ASSIGNS AND PERMITTED TRANSFEREES;


 


1.2.3                     THIS “DEED” SHALL BE CONSTRUED AS A REFERENCE TO THIS
DEED AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME AND SHALL INCLUDE
ANY DOCUMENT WHICH IS SUPPLEMENTAL HERETO OR WHICH IS ENTERED INTO FOR THE
PURPOSES OF PERFECTING OR PROTECTING THE SECURITY CONSTITUTED BY THIS DEED;


 


1.2.4                     THE “INDENTURE” OR “INDENTURE DOCUMENT” OR ANY OTHER
AGREEMENT OR INSTRUMENT IS A REFERENCE TO THOSE DOCUMENTS OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS AND RESTATEMENTS, SUPPLEMENTS OR
MODIFICATIONS SET FORTH IN THOSE DOCUMENTS);

 

4

--------------------------------------------------------------------------------



 


1.2.5                     “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER
INCURRED AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY,
WHETHER PRESENT OR FUTURE, ACTUAL OR CONTINGENT;


 


1.2.6                     A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OR TWO OR MORE OF
THE FOREGOING;


 


1.2.7                     A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION; AND


 


1.2.8                     A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED.


 


FOR THE AVOIDANCE OF DOUBT, THIS DEED IS A “SECURITY AGREEMENT” UNDER THE TERMS
OF THE INDENTURE.


 


1.3                               AMBIGUITY OR CONFLICT


 

Where there is any ambiguity or conflict between the provisions of the Indenture
and this Deed, then the provisions of the Indenture shall prevail.

 


1.4                               THIRD PARTY RIGHTS


 


1.4.1                     UNLESS EXPRESSLY PROVIDED TO THE CONTRARY, A PERSON
WHO IS NOT A PARTY HAS NO RIGHT UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES)
ACT, CHAPTER 53B OF SINGAPORE TO ENFORCE OR ENJOY THE BENEFIT OF ANY TERM OF
THIS DEED, PROVIDED THAT THE TERMS OF THIS DEED SHALL INURE TO THE BENEFIT OF
THE SECURED PARTIES.


 


1.4.2                     NOTWITHSTANDING ANY TERM OF THIS DEED, THE CONSENT OF
ANY THIRD PARTY IS NOT REQUIRED FOR ANY VARIATION (INCLUDING ANY RELEASE OR
COMPROMISE OF ANY LIABILITY UNDER) OR TERMINATION OF THIS DEED.


 


2.                                      SECURITY


 


2.1                               EQUITABLE CHARGE


 

The Chargor, as legal and beneficial owner of the Shares and Dividends, and as a
continuing security for the payment of all Obligations, charges in favour of the
Collateral Agent by way of second fixed charge, and assigns and agrees to assign
absolutely to the Collateral Agent, free from all Security (other than the First
Priority Share Charge and as permitted by the Indenture), all its rights, title
and interest in and to, all present and future Shares and Dividends provided
that no Security shall be granted under this Clause 2.1, if:

 


2.1.1                     GRANTING SUCH SECURITY WOULD:


 

(A)                              violate the law of the jurisdiction in which
the Charged Assets are located or the law of the jurisdiction where the person
owning such asset or property is organised;

 

5

--------------------------------------------------------------------------------


 

(B)                                violate the terms of any material contract
binding on the Chargor, Seagate Technology or any other Guarantor (but only to
the extent that the restrictions in all such contracts, taken as a whole, do not
materially limit the Collateral that would otherwise be pledged pursuant to the
Collateral Requirement to secure the Obligations); or

 

(C)                                result in a material adverse tax consequence
to the Chargor granting such security interest (as reasonably determined by the
Board of Directors of Seagate Technology); or

 


2.1.2                     THE COST TO THE CHARGOR, SEAGATE TECHNOLOGY OR ANY
OTHER GUARANTOR OF GRANTING AND PERFECTING SUCH SECURITY INTEREST WOULD BE
EXCESSIVE IN VIEW OF THE RELATED BENEFITS TO BE RECEIVED BY THE SECURED PARTIES
THEREFROM (AS DETERMINED REASONABLY BY THE BOARD OF DIRECTORS OF SEAGATE
TECHNOLOGY),


 


PROVIDED, HOWEVER, THAT, NOTWITHSTANDING CLAUSE 2.1.1 ABOVE AND THIS CLAUSE
2.1.2, THE CHARGOR SHALL GRANT A SECURITY INTEREST IN SUCH CHARGED ASSETS AND
EXECUTE SUCH DOCUMENTATION AND TAKE SUCH ACTIONS REQUIRED TO PERFECT ANY SUCH
SECURITY INTEREST, AS THE CASE MAY BE:


 


(A)                                  TO THE EXTENT THAT THE CHARGOR GRANTS SUCH
SECURITY INTEREST OR EXECUTES SUCH DOCUMENTATION OR TAKES ANY SUCH OTHER ACTION
FOR PERFECTION THEREOF FOR THE BENEFIT OF THE FIRST PRIORITY REPRESENTATIVE
UNDER THE SENIOR CREDIT FACILITY, AND


 


(B)                                 IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 11.01(G) OF THE INDENTURE.


 


2.2                               SHARE CERTIFICATES ETC.


 

The Chargor has delivered, as of the date of this Deed or, in the case of Shares
acquired after the date of this Deed, shall deliver on the date of such
acquisition deliver to the Perfection Agent, or as it directs:

 

(a)                                  all certificates representing the Shares;

 

(b)                                 stamped transfers of the Shares executed in
blank;

 

(c)                                  a certified copy of the Chargor’s Register
of Mortgages and Charges which has been updated to record the particulars of
this Mortgage in a form reasonably satisfactory to the Perfection Agent; and

 

(d)                                 any other documents relating to the Shares
which the Perfection Agent reasonably requires.

 


3.                                      RESTRICTIONS AND FURTHER ASSURANCE


 


3.1                               SECURITY


 

Other than as permitted or contemplated by the Indenture Documents and save in
respect of the First Priority Share Charge, the Chargor shall not create or
permit to subsist any Security over any Charged Asset, nor do anything else
prohibited by Sections 4.08  

 

6

--------------------------------------------------------------------------------


 

(Limitation on Liens) and 4.20 (Actions Taken Under the Senior Credit Facility)
of the Indenture, except as permitted by those provisions.

 


3.2                               DISPOSAL


 

The Chargor shall not (and shall not agree to) enter into a single transaction
or a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer or otherwise dispose of any Charged Asset,
nor do anything else prohibited by Section 4.13 (Limitation on Asset Sales) and
Article 5 (Consolidation, Merger or Sale of Assets) of the Indenture, except as
permitted by those provisions, and, in the case of Dividends, as permitted by
Clause 4.3 (Dividends before the receipt of a Default Notice by the Issuer).

 


3.3                               RIGHTS ISSUES, ETC.


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
the Chargor shall within three (3) Business Days of demand, duly pay all calls,
subscription moneys and/or other moneys payable on or in respect of the Charged
Assets. If the Chargor does not do so, the Collateral Agent may do so and, if
the Collateral Agent does so, the Chargor shall within three (3) Business Days
of demand indemnify the Collateral Agent against such payment together with
interest thereon for the period beginning on the date of such payment and ending
on the date on which the Collateral Agent has been indemnified in full by the
Chargor calculated at the rate per annum publicly announced by the Collateral
Agent as its prime rate in effect at its principal office on the date of such
demand.

 


3.4                               FURTHER ASSURANCE


 

The Chargor shall promptly do whatever is necessary to create, maintain and
perfect the Security created under this Deed and whatever else the Collateral
Agent reasonably requires:

 

(a)                                  to perfect or protect the Charges or the
priority of the Charges; or

 

(b)                                 to facilitate the realisation of the Charged
Assets or the exercise of any rights vested in the Collateral Agent or any
Delegate,

 

including executing any transfer, conveyance, charge, assignment or assurance of
the Charged Assets (whether to the Collateral Agent or its nominees or
otherwise), making any registration and giving any notice, order or direction.

 


4.                                      CHARGED SHARES


 


4.1                               VOTING AND OTHER RIGHTS BEFORE THE RECEIPT OF
A DEFAULT NOTICE BY THE ISSUER


 

Subject to Clause 4.2 (Voting and other rights after the receipt of a Default
Notice by the Issuer), the Chargor shall be entitled to exercise or direct the
exercise of the voting and other rights attached to any Share as it sees fit
provided that:

 


4.1.1                     IT DOES SO FOR A PURPOSE NOT INCONSISTENT WITH ANY
INDENTURE DOCUMENT; AND

 

7

--------------------------------------------------------------------------------


 


4.1.2                     THE EXERCISE OF OR FAILURE TO EXERCISE THOSE RIGHTS
WOULD NOT MATERIALLY IMPAIR THE COLLATERAL OR MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS AND REMEDIES OF ANY SECURED PARTY UNDER ANY INDENTURE DOCUMENT.


 


4.2                               VOTING AND OTHER RIGHTS AFTER THE RECEIPT OF A
DEFAULT NOTICE BY THE ISSUER


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
at any time after the receipt of a Default Notice by the Issuer:

 


4.2.1                     THE PERFECTION AGENT SHALL BE ENTITLED TO EXERCISE OR
DIRECT THE EXERCISE OF THE VOTING AND OTHER RIGHTS ATTACHED TO ANY SHARE AS IT
REASONABLY SEES FIT PROVIDED THAT UNLESS OTHERWISE DIRECTED BY THE REQUIRED
LENDERS (AS DEFINED IN THE SENIOR CREDIT FACILITY) OR THE HOLDERS, AS
APPLICABLE, THE PERFECTION AGENT SHALL HAVE THE RIGHT TO PERMIT THE CHARGOR TO
EXERCISE SUCH RIGHTS; AND


 


4.2.2                     THE CHARGOR SHALL COMPLY OR PROCURE THE COMPLIANCE
WITH ANY DIRECTIONS OF THE PERFECTION AGENT IN RESPECT OF THE EXERCISE OF THOSE
RIGHTS AND SHALL PROMPTLY EXECUTE AND/OR DELIVER TO THE PERFECTION AGENT SUCH
FORMS OF PROXY AS IT OR HE REQUIRES WITH A VIEW TO ENABLING SUCH PERSON AS IT OR
HE SELECTS TO EXERCISE THOSE RIGHTS.


 


4.3                               DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER


 

Subject to Clause 4.4 (Dividends after the receipt of a Default Notice by the
Issuer), the Chargor shall be entitled to retain all cash income paid or payable
on any Share and the Perfection Agent shall (or, as the case may be, ensure that
its nominee shall) pay any cash income derived from the Shares of the Chargor to
the Chargor. If any cash income is received by (or paid to) the Chargor (or as
it may direct) pursuant to this Clause 4.3, that amount shall be automatically
released from the Security created under this Deed on such amount being received
by (or, as the case may be, being paid to) the Chargor , to the extent that such
amount is not paid or deposited into a Bank Account.

 


4.4                               DIVIDENDS AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER


 


4.4.1                     SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT, UPON AND AT ANY TIME AFTER THE RECEIPT OF A DEFAULT
NOTICE BY THE ISSUER, THE PERFECTION AGENT (OR, AS THE CASE MAY BE, ITS NOMINEE)
SHALL BE ENTITLED TO RETAIN ANY CASH INCOME RECEIVED BY IT AND APPLY THE SAME IN
OR TOWARDS THE PAYMENT OF THE OBLIGATIONS IN ACCORDANCE WITH CLAUSE 10 (ORDER OF
DISTRIBUTIONS).


 


4.4.2                     AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED,
THE PERFECTION AGENT SHALL PROMPTLY REPAY TO THE CHARGOR ALL CASH INCOME PAID ON
ANY SHARE THAT THE CHARGOR WOULD OTHERWISE BE PERMITTED TO RETAIN PURSUANT TO
THE TERMS OF THE CLAUSE 4.3 (DIVIDENDS BEFORE THE RECEIPT OF A DEFAULT NOTICE BY
THE ISSUER) AND THAT HAVE NOT BEEN APPLIED IN ACCORDANCE WITH CLAUSE 10 (ORDER
OF DISTRIBUTIONS).


 


4.5                               ACQUISITION OF SHARES


 

The Chargor shall promptly notify the Collateral Agent of:

 

8

--------------------------------------------------------------------------------



 


4.5.1                     ITS ACQUISITION OF ANY SHARES; AND


 


4.5.2                     AFTER THE RECEIPT OF A DEFAULT NOTICE BY THE ISSUER,
THE DECLARATION, PAYMENT, ALLOTMENT, OFFER OR ISSUE OF ANY DIVIDEND.


 


4.6                               COMMUNICATIONS


 

After the receipt of a Default Notice by the Issuer, the Chargor shall promptly
deliver to the Collateral Agent a copy of every circular, notice, report, set of
accounts or other documents received by it or its nominee in connection with the
Shares or in connection with or from the issuer of any of the Shares.

 


4.7                               POWER OF ATTORNEY


 

Upon the occurrence of an Event of Default which is continuing, if any Share is
not held in the Chargor’s name other than pursuant to this Deed, the Chargor
shall promptly execute and deliver to the Perfection Agent an irrevocable power
of attorney, expressed to be given by way of security and executed as a deed by
the person in whose name that Share is held. That power of attorney shall
appoint the Perfection Agent and every Delegate the attorney of the holder and
shall be in such form as the Perfection Agent requires.

 


5.                                      GENERAL UNDERTAKINGS


 


5.1                               AUTHORISATIONS


 

The Chargor shall promptly:

 


5.1.1                     OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO
MAINTAIN IN FULL FORCE AND EFFECT; AND


 


5.1.2                     IF REASONABLY REQUESTED BY THE COLLATERAL AGENT,
SUPPLY CERTIFIED COPIES TO THE COLLATERAL AGENT OF,


 

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under this Deed and to
ensure the legality, validity, enforceability or admissibility in evidence in
its jurisdiction of incorporation of this Deed.

 


5.2                               COMPLIANCE WITH LAWS


 


THE CHARGOR SHALL COMPLY IN ALL RESPECTS WITH ALL LAWS TO WHICH IT MAY BE
SUBJECT, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.3                               PROTECTION OF SECURITY


 

The Chargor shall take any commercially reasonable actions necessary to defend
title to the Charged Assets against all persons and to defend the security
interest of the Collateral Agent and the priority thereof against any charge not
expressly permitted

 

9

--------------------------------------------------------------------------------


 

pursuant to 4.08 (Limitation on Liens) and 4.20 (Actions Taken Under the Senior
Credit Facility) of the Indenture.

 


6.                                      REPRESENTATIONS AND WARRANTIES


 

The Chargor makes the representations and warranties set out in this Clause 6 to
the Collateral Agent on the date of this Deed.

 


6.1                               STATUS


 

It is an exempted limited liability company, duly incorporated and validly
existing under the laws of Cayman Islands and has the power to own its assets
and carry on its business as it is being, and is proposed to be, conducted.

 


6.2                               BINDING OBLIGATIONS


 


THE OBLIGATIONS EXPRESSED TO BE ASSUMED BY IT IN THIS DEED ARE LEGAL, VALID,
BINDING AND ENFORCEABLE, SUBJECT TO THE REQUIREMENTS SPECIFIED AT THE END OF
CLAUSE 6.5 (VALIDITY AND ADMISSIBILITY IN EVIDENCE).


 


6.3                               NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of this Deed, and the transactions
contemplated by this Deed, do not and will not conflict with:

 


6.3.1                     ANY LAW OR REGULATION APPLICABLE TO IT;


 


6.3.2                     ITS CONSTITUTIONAL DOCUMENTS; OR


 


6.3.3                     ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF
ITS ASSETS OR CONSTITUTE A DEFAULT OR TERMINATION EVENT (HOWEVER DESCRIBED)
UNDER ANY SUCH AGREEMENT OR INSTRUMENT, THE BREACH OF WHICH WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,


 


6.3.4                     NOR (EXCEPT AS PROVIDED IN ANY SECURITY DOCUMENT)
RESULT IN THE EXISTENCE OF, OR OBLIGE IT TO CREATE, ANY SECURITY OVER ANY OF ITS
ASSETS.


 


6.4                               POWER AND AUTHORITY


 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Indenture
Documents to which it is a party and the transactions contemplated by those
Indenture Documents.

 


6.5                               VALIDITY AND ADMISSIBILITY IN EVIDENCE


 

All Authorisations required:

 


6.5.1                     TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS
RIGHTS UNDER AND COMPLY WITH ITS OBLIGATIONS IN THIS DEED;


 


6.5.2                     TO MAKE THIS DEED ADMISSIBLE IN EVIDENCE IN SINGAPORE;
AND

 

10

--------------------------------------------------------------------------------



 


6.5.3                     TO ENABLE IT TO CREATE THE SECURITY PURPORTED TO BE
CREATED BY IT PURSUANT TO THIS DEED AND TO ENSURE THAT SUCH SECURITY HAS THE
PRIORITY AND RANKING IT IS EXPRESSED TO HAVE,


 

have been obtained or effected and are in full force and effect (or, in each
case, will be obtained or effected when required) save for the making of the
appropriate registrations of this Deed with the Accounting and Corporate
Regulatory Authority of Singapore and the payment of stamp duty in the amount of
up to S$500 payable in Singapore in respect of the stamping of this Deed.

 


6.6                               NO EXISTING SECURITY


 

Except for the Charges, and as provided in this Deed or the First Priority Share
Charge, and as otherwise permitted under the Indenture Documents, no Security
exists on or over the Charged Assets.

 


6.7                               BENEFICIAL OWNERSHIP


 

Except as provided in this Deed including, without limitation, Clause 3.2
(Disposal) and save in respect of the First Priority Share Charge, the Chargor
has not assigned, transferred or otherwise disposed of the Charged Assets (or
its right, title and interest to or in the Charged Assets), either in whole or
in part, nor agreed to do so, and will not at any time do so or agree to do so
(except as permitted by the Indenture Documents). Save as permitted by the
Indenture Documents or this Deed, the Chargor has good title to the Charged
Assets material to its business, except for any minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilise such Charged Assets for their intended purposes subject to liens
permitted under the Indenture.

 


6.8                               IMMUNITY


 

Neither the Chargor nor any of its assets is entitled to immunity from suit,
execution, attachment or other legal process and in any proceedings taken in
Singapore in relation to this Deed, it will not be entitled to claim immunity
for itself or any of its assets, arising from suit, execution or other legal
process.

 


6.9                               CONSENTS


 

It has obtained all consents necessary to grant the Security under this Deed, to
enter into this Deed and to ensure that no other party to any agreement or
arrangement entered into by the Chargor becomes entitled to terminate such
agreement or arrangement as a consequence of the Chargor entering into this
Deed.

 


6.10                        SHARES FULLY PAID ETC.


 

The Shares are duly authorised, validly issued and fully paid, non-assessable
and freely transferable and constitute shares in the capital of limited
companies. There are no moneys or liabilities outstanding or payable in respect
of any of the Shares.

 

11

--------------------------------------------------------------------------------



 


6.11                        RANKING


 


IN ACCORDANCE WITH AND SUBJECT TO THE TERMS, CONDITIONS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT:


 


6.11.1              THIS DEED CREATES IN FAVOUR OF THE COLLATERAL AGENT THE
SECURITY WHICH IT IS EXPRESSED TO CREATE WITH THE RANKING AND PRIORITY IT IS
EXPRESSED TO HAVE; AND


 


6.11.2              WITHOUT LIMITING CLAUSE 6.11.1 ABOVE, THE CHARGOR’S PAYMENT
OBLIGATIONS UNDER THE INDENTURE DOCUMENTS RANK AT LEAST PARI PASSU WITH THE
CLAIMS OF ALL ITS OTHER UNSECURED AND UNSUBORDINATED CREDITORS, EXCEPT FOR
OBLIGATIONS MANDATORILY PREFERRED BY LAW APPLYING TO COMPANIES.


 


6.12                        SHARE CAPITAL


 

The Shares constitute all the share capital in the Charged Company and no person
has or is entitled to any conditional or unconditional option, warrant or other
right to subscribe for, purchase or otherwise acquire any issued or unissued
shares, or any interest in shares, in the capital of the Charged Company.

 


7.                                      ENFORCEMENT


 


7.1                               ENFORCEABILITY OF SECURITY


 

As between the Chargor and the Collateral Agent, the Charges shall be
enforceable, and the power of sale and other powers conferred by Section 24 of
the Property Act (as varied and extended by this Deed) and all the other powers
conferred on the Collateral Agent by this Deed shall be exercisable at any time
after the occurrence and during the continuance of an Event of Default and in
accordance with the terms of the Intercreditor Agreement.

 


7.2                               POWER OF SALE


 

The statutory power of sale, of appointing a Receiver and the other statutory
powers conferred on mortgagees by Section 24 of the Property Act as varied and
extended by this Deed shall arise on or after the occurrence and during the
continuance of an Event of Default and may be exercised by the Collateral Agent
in accordance with the terms of the Intercreditor Agreement free from the
restrictions imposed by Section 25 of the Property Act.

 


7.3                               CONSOLIDATION


 

Section 21 of the Property Act shall not apply to this Deed.

 


7.4                               SECTION 25 OF THE PROPERTY ACT


 

Section 25 of the Property Act shall not apply to this Deed.

 


7.5                               NO LIABILITY AS MORTGAGEE IN POSSESSION


 

Nothing done by or on behalf of the Collateral Agent pursuant to this Deed shall
render it liable to account as a mortgagee in possession for any sums other than
actual receipts

 

12

--------------------------------------------------------------------------------


 

save for any loss arising from the gross negligence or wilful misconduct of the
Collateral Agent.

 


8.                                      APPOINTMENT AND RIGHTS OF RECEIVERS


 


8.1                               APPOINTMENT OF RECEIVERS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
if:

 


8.1.1                     REQUESTED BY THE CHARGOR; OR


 


8.1.2                     AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT (WHETHER OR NOT THE COLLATERAL AGENT HAS TAKEN POSSESSION OF
THE CHARGED ASSETS):


 

without any notice or further notice, the Collateral Agent may, by deed, or
otherwise in writing signed by any officer or manager of the Collateral Agent or
any person authorised for this purpose by the Collateral Agent, appoint one or
more persons to be a Receiver. Subject to the provisions of the Companies Act,
the Collateral Agent may similarly remove (so far as it is lawfully able) any
Receiver and appoint any person instead of any Receiver. If the Collateral Agent
appoints more than one person as Receiver, the Collateral Agent may give those
persons power to act either jointly or severally. Any Receiver referred to in
this Clause 8 may enjoy the benefit or enforce the terms of this Clause 8 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


8.2                               SCOPE OF APPOINTMENT


 

Any Receiver may be appointed Receiver of all of the Charged Assets or Receiver
of a part of the Charged Assets specified in the appointment. In the latter
case, the rights conferred on a Receiver as set out in Schedule 1 (Rights of
Receivers) shall have effect as though every reference in that Schedule to any
Charged Assets were a reference to the part of those assets so specified or any
part of those assets.

 


8.3                               RIGHTS OF RECEIVERS


 

Any Receiver appointed pursuant to this Clause 8 shall have the rights, powers,
privileges and immunities conferred by the Acts (as varied and/or extended by
this Deed) on (a) mortgages, (b) mortgages in possession and (c) administrative
or other receivers duly appointed under the Acts, and shall also have the rights
set out in Schedule 1 (Rights of Receivers). The Receiver shall in the exercise
of the Receiver’s powers, authorities and discretions conform to the discretions
and regulations from time to time given or made by the Collateral Agent. Any
Receiver referred to in this Clause 8 may enjoy the benefit or enforce the terms
of this Clause 8 in accordance with the provisions of the Contracts (Rights of
Third Parties) Act, Chapter 53B of Singapore.

 


8.4                               AGENT OF CHARGOR


 

Any Receiver shall be the agent of the Chargor for all purposes. The Chargor
alone shall be responsible for the Receiver’s contracts, engagements, acts,
omissions, defaults and losses and for liabilities incurred by the Receiver,
provided that the Chargor (and for the

 

13

--------------------------------------------------------------------------------


 

avoidance of doubt, the Collateral Agent) shall not be liable for any sums
arising from the gross negligence or wilful misconduct of the Receiver.

 


8.5                               REMUNERATION


 

The Collateral Agent may (acting reasonably) determine the remuneration of any
Receiver (without being limited to the maximum rate specified in
Section 29(6) of the Property Act) and direct payment of that remuneration out
of moneys he receives as Receiver. The Chargor alone shall be liable for the
remuneration and all other costs, losses, liabilities and expenses of the
Receiver provided that the Chargor (and for the avoidance of doubt, the
Collateral Agent) shall not be liable for any sums arising from the gross
negligence or wilful misconduct of the Receiver.

 


9.                                      COLLATERAL AGENT’S RIGHTS


 


9.1                               SAME RIGHTS AS RECEIVER


 

Any rights conferred by any Indenture Document upon a Receiver may be exercised
by the Collateral Agent after the Charges become enforceable (subject to the
terms, conditions and provisions of the Intercreditor Agreement), whether or not
the Collateral Agent shall have taken possession or appointed a Receiver of the
Charged Assets.

 


9.2                               DELEGATION


 

The Collateral Agent may at any time and from time to time delegate by power of
attorney or in any other manner to any person or persons or fluctuating body of
persons all or any of the powers, authorities and discretions which are for the
time being exercisable by the Collateral Agent under this Deed in relation to
the Charged Assets and any such delegation may be made upon such terms and
conditions (including power to sub-delegate) and subject to such regulations as
the Collateral Agent may think fit and the Collateral Agent shall not be in any
way liable or responsible to the Chargor for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate or
sub-delegate.  Any third party referred to in this Clause 9.2 may enjoy the
benefit or enforce the terms of this Clause 9.2 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


10.                               ORDER OF DISTRIBUTIONS


 


10.1                        APPLICATION OF PROCEEDS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
all moneys received or recovered by the Collateral Agent or any Receiver or
Delegate in exercise of their rights under this Deed shall, subject to the
rights of any creditors having priority, be applied in the order provided in
Clause 10.2 (Order of distributions).

 


10.2                        ORDER OF DISTRIBUTIONS


 

The order referred to in Clause 10.1 (Application of proceeds) is:

 


10.2.1              FIRST, TO THE PAYMENT OF ALL COSTS AND EXPENSES INCURRED BY
THE COLLATERAL AGENT (IN ITS CAPACITY AS SUCH HEREUNDER OR UNDER ANY OTHER
INDENTURE DOCUMENT) IN

 

14

--------------------------------------------------------------------------------



 


CONNECTION WITH SUCH COLLECTION OR SALE OR OTHERWISE IN CONNECTION WITH THIS
DEED OR ANY OF THE OBLIGATIONS, INCLUDING ALL COURT COSTS AND THE REASONABLE
FEES AND EXPENSES OF ITS AGENTS (INCLUDING THE RECEIVER AND ANY DELEGATE) AND
LEGAL COUNSEL, THE REPAYMENT OF ALL ADVANCES MADE BY THE COLLATERAL AGENT
HEREUNDER OR UNDER ANY OTHER INDENTURE DOCUMENT ON BEHALF OF THE CHARGOR AND ANY
OTHER COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE EXERCISE OF ANY RIGHT OR
REMEDY HEREUNDER OR UNDER ANY OTHER INDENTURE DOCUMENT; AND


 


10.2.2              SECOND, IN THE ORDER SET FORTH IN SECTION 6.10 OF THE
INDENTURE.


 


11.                               LIABILITY OF COLLATERAL AGENT, RECEIVERS AND
DELEGATES


 


11.1                        POSSESSION


 

If the Collateral Agent, any Receiver or any Delegate takes possession of the
Charged Assets, it may at any time relinquish possession. Without prejudice to
Clause 11.2 (Collateral Agent’s liability), the Collateral Agent shall not be
liable as a mortgagee in possession by reason of viewing or repairing any of the
present or future assets of the Chargor, except where such liability arises as a
result of the Collateral Agent’s gross negligence or wilful misconduct.

 


11.2                        COLLATERAL AGENT’S LIABILITY


 

None of the Collateral Agent, any Receiver or any Delegate shall (either by
reason of taking possession of the Charged Assets or for any other reason and
whether as mortgagee in possession or otherwise) be liable to the Chargor, any
Secured Party or any other person for any costs, losses, liabilities or expenses
relating to the realisation of any Charged Assets or from any act, default,
omission or misconduct of the Collateral Agent, any Receiver or any Delegate or
their respective officers, employees or agents in relation to the Charged Assets
or in connection with this Deed except to the extent caused by its own gross
negligence or wilful misconduct. Any third party referred to in this Clause 11
may enjoy the benefit or enforce the terms of this Clause 11 in accordance with
the provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 


12.                               POWER OF ATTORNEY


 


12.1                        APPOINTMENT


 

The Chargor by way of security irrevocably appoints the Collateral Agent, every
Receiver and every Delegate severally as its attorney (with full power of
substitution), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney thinks fit:

 


12.1.1              TO DO ANYTHING WHICH THE CHARGOR IS OBLIGED TO DO (BUT HAS
NOT DONE) UNDER ANY INDENTURE DOCUMENT (INCLUDING TO EXECUTE CHARGES OVER,
TRANSFERS, CONVEYANCES, ASSIGNMENTS AND ASSURANCES OF, AND OTHER INSTRUMENTS,
NOTICES, ORDERS AND DIRECTIONS RELATING TO, THE CHARGED ASSETS); AND


 


12.1.2              AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, TO EXERCISE ANY OF THE RIGHTS CONFERRED ON THE
COLLATERAL AGENT, ANY

 

15

--------------------------------------------------------------------------------



 


RECEIVER OR ANY DELEGATE IN RELATION TO THE CHARGED ASSETS OR UNDER THIS DEED,
EITHER OF THE ACTS OR GENERALLY UNDER SINGAPORE LAW, SUBJECT TO THE TERMS,
CONDITIONS AND PROVISIONS OF THE INTERCREDITOR AGREEMENT.


 


12.2                        RATIFICATION


 

The Chargor ratifies and confirms and agrees to ratify and confirm whatever any
such attorney shall do or purport to do in the exercise of the power of attorney
granted by it in Clause 12.1 (Appointment). Any third party referred to in this
Clause 12 may enjoy the benefit or enforce the terms of this Clause 12 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 


13.                               PROTECTION OF THIRD PARTIES


 


13.1                        NO DUTY TO ENQUIRE


 

No purchaser or other person dealing with the Collateral Agent, any other
Secured Party, any Receiver or any Delegate shall be concerned to enquire:

 


13.1.1              WHETHER THE POWERS OR RIGHTS CONFERRED BY OR PURSUANT TO ANY
INDENTURE DOCUMENT ARE EXERCISABLE;


 


13.1.2              WHETHER ANY CONSENTS, REGULATIONS, RESTRICTIONS OR
DIRECTIONS RELATING TO SUCH RIGHTS HAVE BEEN OBTAINED OR COMPLIED WITH;


 


13.1.3              OTHERWISE AS TO THE PROPRIETY OR REGULARITY OF ACTS
PURPORTING OR INTENDED TO BE IN EXERCISE OF ANY SUCH RIGHTS (INCLUDING WHETHER
OR NOT ANY DELEGATION SHALL HAVE LAPSED FOR ANY REASON OR HAS BEEN REVOKED); OR


 


13.1.4              AS TO THE APPLICATION OF ANY MONEY BORROWED OR RAISED.


 


13.2                        PROTECTION TO PURCHASERS


 

Upon any sale or disposal of the Charged Assets or any part thereof in
accordance with the provisions of the Intercreditor Agreement, which the
Collateral Agent, any other Secured Party, any Receiver or any Delegate shall
make under the provisions of this Deed, a statement in writing from the
Collateral Agent, any Receiver or any Delegate that the Security created by this
Deed has become enforceable and that the power of sale has become exercisable
shall be conclusive evidence of the fact in favour of any purchaser or other
person to whom any of the Charged Assets may be transferred and such purchaser
or other person will take the same free of any rights of the Chargor. The
Chargor undertakes to indemnify the Collateral Agent, any Receiver or any
Delegate against any claim which may be made against the Collateral Agent, any
Receiver or any Delegate by such purchaser or any other person by reason of any
defect in its title to the Charged Assets, provided that such indemnity shall
not be available to the extent that such claim resulted from the gross
negligence or wilful misconduct of the Collateral Agent, any Receiver or any
Delegate, as applicable. Any third party referred to in this Clause 13 may enjoy
the benefit or enforce the terms of this Clause 13 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore.

 

16

--------------------------------------------------------------------------------


 


14.                               SAVING PROVISIONS


 


14.1                        CONTINUING SECURITY


 

Subject to Clause 15 (Discharge of Security), the Charges are continuing
Security and will extend to the ultimate balance of the Obligations, regardless
of any intermediate payment or discharge in whole or in part.

 


14.2                        REINSTATEMENT


 

If any payment by the Chargor or any discharge given by a Secured Party (whether
in respect of the obligations of the Chargor, any person or any Security for
those obligations or otherwise) is avoided or reduced as a result of insolvency
or any similar event:

 


14.2.1              THE LIABILITY OF THE CHARGOR AND THE CHARGES SHALL CONTINUE
AS IF THE PAYMENT, DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED; AND


 


14.2.2              THAT SECURED PARTY SHALL BE ENTITLED TO RECOVER THE VALUE OR
AMOUNT OF THAT SECURITY OR PAYMENT FROM THE CHARGOR, AS IF THE PAYMENT,
DISCHARGE, AVOIDANCE OR REDUCTION HAD NOT OCCURRED.


 


14.3                        WAIVER OF DEFENCES


 

Neither the obligations of the Chargor under this Deed nor the Charges will be
affected by an act, omission, matter or thing which, but for this Clause 14,
would reduce, release or prejudice any of its obligations under this Deed or any
of the Charges (without limitation and whether or not known to it or any Secured
Party) including:

 


14.3.1              ANY TIME, WAIVER OR CONSENT GRANTED TO, OR COMPOSITION WITH,
THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER PERSON;


 


14.3.2              THE RELEASE OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY
OTHER PERSON UNDER THE TERMS OF ANY COMPOSITION OR ARRANGEMENT WITH ANY CREDITOR
OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER PERSON;


 


14.3.3              THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR
RELEASE OF, OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE ANY RIGHTS
AGAINST, OR SECURITY OVER ASSETS OF, THE CHARGOR, ANY OTHER NOTES PARTY OR ANY
OTHER PERSON OR ANY NON-PRESENTATION OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER
REQUIREMENT IN RESPECT OF ANY INSTRUMENT OR ANY FAILURE TO REALISE THE FULL
VALUE OF ANY SECURITY;


 


14.3.4              ANY DEATH, MENTAL OR OTHER INCAPACITY OR LACK OF POWER,
AUTHORITY OR LEGAL PERSONALITY OF OR DISSOLUTION OR CHANGE IN THE MEMBERS OR
STATUS OR CONSTITUTION OF THE CHARGOR, ANY OTHER NOTES PARTY OR ANY OTHER
PERSON;


 


14.3.5              ANY AMENDMENT (HOWEVER FUNDAMENTAL) OR REPLACEMENT OF A
INDENTURE DOCUMENT OR ANY OTHER DOCUMENT OR SECURITY;


 


14.3.6              ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY
OBLIGATION OF ANY PERSON UNDER ANY INDENTURE DOCUMENT OR ANY OTHER DOCUMENT OR
SECURITY;

 

17

--------------------------------------------------------------------------------



 


14.3.7              ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, WINDING-UP OR
SIMILAR PROCEEDINGS;


 


14.3.8              THIS DEED OR ANY INDENTURE DOCUMENT NOT BEING EXECUTED BY OR
BINDING UPON ANY PERSON; OR


 


14.3.9              ANY POSTPONEMENT, DISCHARGE, REDUCTION, NON-PROVABILITY OR
OTHER SIMILAR CIRCUMSTANCE AFFECTING ANY OBLIGATION OF ANY NOTES PARTY OR OTHER
PERSON UNDER ANY INDENTURE DOCUMENT RESULTING FROM ANY INSOLVENCY, LIQUIDATION
OR DISSOLUTION PROCEEDINGS OR FROM ANY LAW, REGULATION OR ORDER.


 


14.4                        IMMEDIATE RECOURSE


 

The Chargor waives any right it may have of first requiring any Secured Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Chargor under this Deed. This waiver applies irrespective of any law to the
contrary.

 


14.5                        APPROPRIATIONS


 

Until all the Obligations have been irrevocably paid in full, each Secured Party
(or any trustee or agent on its behalf) may:

 


14.5.1              REFRAIN FROM APPLYING OR ENFORCING ANY OTHER MONEYS,
SECURITY OR RIGHTS HELD OR RECEIVED BY THAT SECURED PARTY (OR ANY TRUSTEE OR
AGENT ON ITS BEHALF) IN RESPECT OF THOSE AMOUNTS, OR APPLY AND ENFORCE THE SAME
IN SUCH MANNER AND ORDER AS IT SEES FIT (WHETHER AGAINST THOSE AMOUNTS OR
OTHERWISE) AND THE CHARGOR SHALL NOT BE ENTITLED TO THE BENEFIT OF THE SAME; AND


 


14.5.2              HOLD IN A SUSPENSE ACCOUNT ANY MONEYS RECEIVED FROM THE
CHARGOR OR ON ACCOUNT OF THE CHARGOR’S LIABILITY UNDER THIS DEED.


 


14.6                        DEFERRAL OF CHARGOR’S RIGHTS


 


14.6.1              UNTIL ALL THE OBLIGATIONS HAVE BEEN IRREVOCABLY PAID IN FULL
AND UNLESS THE COLLATERAL AGENT OTHERWISE DIRECTS, THE CHARGOR WILL NOT EXERCISE
ANY RIGHTS WHICH IT MAY HAVE BY REASON OF PERFORMANCE BY IT OF ITS OBLIGATIONS
UNDER THE INDENTURE DOCUMENTS TO TAKE THE BENEFIT (IN WHOLE OR IN PART AND
WHETHER BY WAY OF SUBROGATION OR OTHERWISE) OF ANY RIGHTS OF THE SECURED PARTIES
UNDER THE INDENTURE DOCUMENTS OR OF ANY GUARANTEE OR OTHER SECURITY TAKEN
PURSUANT TO, OR IN CONNECTION WITH, THE INDENTURE DOCUMENTS BY ANY SECURED
PARTY.


 


14.6.2              THE CHARGOR HEREBY AGREES THAT ANY CLAIM OF INDEMNIFICATION
OR CONTRIBUTION THAT THE CHARGOR MAY HAVE WITH RESPECT TO A THIRD PARTY SHALL
NOT DECREASE THE CHARGOR’S OBLIGATIONS TO THE SECURED PARTIES.


 


14.7                        ADDITIONAL SECURITY


 

The Charges are in addition to and are not in any way prejudiced by any other
guarantees or security now or subsequently held by any Secured Party.

 

18

--------------------------------------------------------------------------------



 


15.                               DISCHARGE OF SECURITY


 


15.1                        FINAL REDEMPTION


 

Subject to Clause 15.2 (Retention of security), when all the Obligations have
been paid or discharged in full in cash, this Deed and the Charges created
hereby shall terminate. The Charges granted hereby shall be automatically
released as provided for, and only to the extent required by, Section 11.04
(Release of liens) of the Indenture. In connection with any such termination or
release, the Collateral Agent shall at the request and cost of the Chargor,
execute and do all such deeds, acts and things as may be necessary to release,
reassign or discharge (as appropriate) the Charged Assets from the Charges.

 


15.2                        RETENTION OF SECURITY


 

If the Collateral Agent considers that any amount paid or credited to any
Secured Party under any Indenture Document is capable of being avoided or
otherwise set aside on the Winding-up of the Chargor or any other Notes Party,
that amount shall not be considered to have been paid for the purposes of
determining whether all the Obligations have been irrevocably paid.

 


16.                               EXPENSES, STAMP DUTY AND INTEREST


 


16.1                        TRANSACTION EXPENSES


 

The Chargor shall within three Business Days of demand pay the Collateral Agent
the amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Collateral Agent in connection with the negotiation,
preparation, printing and execution of this Deed and any other documents
referred to in this Deed.

 


16.2                        AMENDMENT COSTS


 

If the Chargor requests an amendment, waiver or consent, the Chargor shall,
within three Business Days of demand, reimburse the Collateral Agent for the
amount of all costs, losses, liabilities and expenses (including legal fees)
reasonably incurred by the Collateral Agent in responding to, evaluating,
negotiating or complying with that request.

 


16.3                        ENFORCEMENT COSTS


 

The Chargor shall, within three Business Days of demand, pay to the Collateral
Agent the amount of all costs, losses, liabilities and expenses (including legal
fees) incurred by the Collateral Agent, any Receiver or any Delegate in relation
to this Deed (including the administration, protection, realisation, enforcement
or preservation of any rights under or in connection with this Deed, or any
consideration by the Collateral Agent as to whether to realise or enforce the
same, and/or any amendment, waiver, consent or release of this Deed and/or any
other document referred to in this Deed). Any third party referred to in this
Clause 16 may enjoy the benefit or enforce the terms of this Clause 16 in
accordance with the provisions of the Contracts (Rights of Third Parties) Act,
Chapter 53B of Singapore.

 

19

--------------------------------------------------------------------------------



 


16.4                        STAMP TAXES


 

The Chargor shall pay and, within three Business Days of demand, indemnify the
Collateral Agent against any cost, loss or liability the Collateral Agent
reasonably incurs in relation to all stamp duty, registration and other similar
Taxes payable in respect of this Deed.

 


16.5                        DEFAULT INTEREST


 


16.5.1              IF THE CHARGOR FAILS TO PAY ANY AMOUNT PAYABLE BY IT UNDER
THIS DEED ON ITS DUE DATE, INTEREST SHALL ACCRUE AT THE RATE PUBLICLY ANNOUNCED
BY THE COLLATERAL AGENT AS ITS PRIME RATE IN EFFECT AT ITS PRINCIPAL OFFICE ON
THE DATE OF SUCH DEMAND. ANY INTEREST ACCRUING UNDER THIS CLAUSE 16.5 SHALL BE
IMMEDIATELY PAYABLE BY THE CHARGOR ON DEMAND BY THE COLLATERAL AGENT.


 


16.5.2              DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE AMOUNT
WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST PERIOD
APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND PAYABLE.


 


16.6                        GOODS AND SERVICES TAX


 

The Chargor shall pay to the Collateral Agent within three Business Days of
demand, in addition to any amount payable by the Chargor under this Deed, any
goods and services or other similar Tax in respect of that amount (and
references in this Deed to that amount shall be deemed to include any such Taxes
payable in addition to it).

 


17.                               PAYMENTS


 


17.1                        DEMANDS


 

Any demand for payment made by any Secured Party shall be effective as a demand
for the purposes of this Deed, from the date on which it is given.

 


17.2                        PAYMENTS


 

All payments by the Chargor under this Deed (including damages for its breach)
shall be made in the Currency of Account and to such account, with such
financial institution and in such other manner as the Collateral Agent may
direct.

 


17.3                        CONTINUATION OF ACCOUNTS


 

At any time after:

 


17.3.1              THE RECEIPT BY A SECURED PARTY OF NOTICE (EITHER ACTUAL OR
OTHERWISE) OF ANY SUBSEQUENT SECURITY AFFECTING THE CHARGED ASSETS OF THE
CHARGOR; OR


 


17.3.2              THE PRESENTATION OF A PETITION OR THE PASSING OF A
RESOLUTION IN RELATION TO THE WINDING-UP OF THE CHARGOR,


 

any Secured Party may open a new account in the name of the Chargor with that
Secured Party (whether or not it permits any existing account to continue). If
that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so when the relevant event occurred. No moneys paid
into any account, whether new or

 

20

--------------------------------------------------------------------------------


 

continuing, after that event shall discharge or reduce the amount recoverable
pursuant to any Indenture Document to which the Chargor is party.

 


18.                               CONDUCT OF BUSINESS BY THE SECURED PARTIES


 

No provision of this Deed will:

 


18.1.1              INTERFERE WITH THE RIGHT OF ANY SECURED PARTY TO ARRANGE ITS
AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


 


18.1.2              OBLIGE ANY SECURED PARTY TO INVESTIGATE OR CLAIM ANY CREDIT,
RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER
OF ANY CLAIM; OR


 


18.1.3              OBLIGE ANY SECURED PARTY TO DISCLOSE ANY INFORMATION
RELATING TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF
TAX.


 


19.                               MISCELLANEOUS INDEMNITIES


 


19.1                        CURRENCY INDEMNITY


 


19.1.1              THE CHARGOR’S OBLIGATIONS UNDER THE INDENTURE DOCUMENTS TO
MAKE PAYMENTS IN UNITED STATES DOLLARS (THE “OBLIGATION CURRENCY”) SHALL NOT BE
DISCHARGED OR SATISFIED BY ANY TENDER OR RECOVERY PURSUANT TO ANY JUDGMENT
EXPRESSED IN OR CONVERTED INTO ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY,
EXCEPT TO THE EXTENT THAT SUCH TENDER OR RECOVERY RESULTS IN THE EFFECTIVE
RECEIPT BY THE COLLATERAL AGENT OF THE FULL AMOUNT OF THE OBLIGATION CURRENCY
EXPRESSED TO BE PAYABLE TO THE COLLATERAL AGENT UNDER THE INDENTURE DOCUMENTS.
IF, FOR THE PURPOSE OF OBTAINING OR ENFORCING JUDGMENT AGAINST THE CHARGOR IN
ANY COURT OR IN ANY JURISDICTION, IT BECOMES NECESSARY TO CONVERT INTO OR FROM
ANY CURRENCY OTHER THAN THE OBLIGATION CURRENCY (SUCH OTHER CURRENCY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY”) AN AMOUNT DUE IN THE
OBLIGATION CURRENCY, THE CONVERSION SHALL BE MADE, AT THE RATE OF EXCHANGE (AS
QUOTED BY THE COLLATERAL AGENT OR, IF THE COLLATERAL AGENT DOES NOT QUOTE A RATE
OF EXCHANGE ON SUCH CURRENCY, BY A KNOWN DEALER IN SUCH CURRENCY DESIGNATED BY
THE COLLATERAL AGENT) DETERMINED, IN EACH CASE, AS OF THE DATE IMMEDIATELY
PRECEDING THE DAY ON WHICH THE JUDGMENT IS GIVEN (SUCH BUSINESS DAY BEING
HEREINAFTER REFERRED TO AS THE “JUDGMENT CURRENCY CONVERSION DATE”).


 


19.1.2              IF THERE IS A CHANGE IN THE RATE OF EXCHANGE PREVAILING
BETWEEN THE JUDGMENT CURRENCY CONVERSION DATE AND THE DATE OF ACTUAL PAYMENT OF
THE AMOUNT DUE, THE CHARGOR COVENANTS AND AGREES TO PAY, OR CAUSE TO BE PAID,
SUCH ADDITIONAL AMOUNTS, IF ANY (BUT IN ANY EVENT NOT A LESSER AMOUNT), AS MAY
BE NECESSARY TO ENSURE THAT THE AMOUNT PAID IN THE JUDGMENT CURRENCY, WHEN
CONVERTED AT THE RATE OF EXCHANGE PREVAILING ON THE DATE OF PAYMENT, WILL
PRODUCE THE AMOUNT OF THE OBLIGATION CURRENCY THAT COULD HAVE BEEN PURCHASED
WITH THE AMOUNT OF JUDGMENT CURRENCY STIPULATED IN THE JUDGMENT OR JUDICIAL
AWARD AT THE RATE OF EXCHANGE PREVAILING ON THE JUDGMENT CURRENCY CONVERSION
DATE.

 

21

--------------------------------------------------------------------------------



 


19.1.3              FOR PURPOSES OF DETERMINING THE RATE OF EXCHANGE FOR THIS
CLAUSE 19.1, SUCH AMOUNTS SHALL INCLUDE ANY PREMIUM AND COSTS PAYABLE IN
CONNECTION WITH THE PURCHASE OF THE OBLIGATION CURRENCY.


 


19.2                        INDEMNITIES SEPARATE


 

The indemnity in this Deed shall:

 


19.2.1              NOT LIMIT ANY INDEMNIFICATION PROVISION IN ANY OTHER
INDENTURE DOCUMENT;


 


19.2.2              APPLY IRRESPECTIVE OF ANY INDULGENCE GRANTED BY ANY SECURED
PARTY;


 


19.2.3              CONTINUE IN FULL FORCE AND EFFECT DESPITE ANY JUDGMENT,
ORDER, CLAIM OR PROOF FOR A LIQUIDATED AMOUNT IN RESPECT OF ANY OBLIGATION OR
ANY OTHER JUDGMENT OR ORDER; AND


 


19.2.4              APPLY WHETHER OR NOT ANY CLAIM UNDER IT RELATES TO ANY
MATTER DISCLOSED BY THE CHARGOR OR OTHERWISE KNOWN TO ANY SECURED PARTY.


 


19.3                        OTHER INDEMNITIES AND PROTECTIONS


 


EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT ON THE PART OF THE
COLLATERAL AGENT, ANY RECEIVER OR ANY DELEGATE, THE COLLATERAL AGENT SHALL BE
INDEMNIFIED BY THE CHARGOR FROM AND AGAINST ALL ACTIONS, LOSSES, CLAIMS,
PROCEEDINGS, COSTS, DEMANDS AND LIABILITIES WHICH MAY BE SUFFERED BY THE
COLLATERAL AGENT BY REASON OF ANY FAILURE OF THE CHARGOR TO PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS DEED OR IN THE EXECUTION OF ANY OF THE RIGHTS, POWERS,
REMEDIES, AUTHORITIES OR DISCRETIONS VESTED IN THE COLLATERAL AGENT, ANY
RECEIVER OR ANY DELEGATE, UNDER OR PURSUANT TO THIS DEED.


 


20.                               RIGHTS, AMENDMENTS, WAIVERS AND DETERMINATIONS


 


20.1                        AMBIGUITY


 

The powers and protections conferred by this Deed in relation to the Charged
Assets or any part thereof on the Collateral Agent shall be in addition to and
not in substitution for the powers and protections conferred on mortgagees or
chargees under the Acts, which shall apply to the Charges except insofar as they
are expressly or impliedly excluded. Where there is any ambiguity or conflict
between the rights or powers conferred by law or contained in either of the Acts
and those conferred by or pursuant to this Deed or where the powers or
protections in this Deed are more extensive or less restrictive than those
provided by either of the Acts, the terms of this Deed shall prevail.

 


20.2                        EXERCISE OF RIGHTS


 

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any Receiver or Delegate, any right or remedy under this Deed shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

 

22

--------------------------------------------------------------------------------



 


20.3                        AMENDMENTS AND WAIVERS


 

Any term of this Deed may be amended or waived only with the consent of the
Collateral Agent and the Chargor, subject to any consent required by Article 9
of the Indenture.

 


20.4                        DETERMINATIONS


 

Any determination by or certification of the Collateral Agent or any Receiver or
Delegate of a rate or amount under this Deed is, in the absence of manifest
error, conclusive evidence of the matters to which it relates.

 


21.                               SEPARATE AND INDEPENDENT OBLIGATIONS


 

The Security created by the Chargor by or in connection with any Indenture
Document is separate from and independent of any other Security created or
intended to be created by any other provider of Security by or in connection
with any Indenture Document.

 


22.                               BENEFIT OF SECURITY


 


22.1                        BENEFIT AND BURDEN


 

This Deed shall be binding upon and enure to the benefit of each Party and its
successors and assigns.

 


22.2                        THE CHARGOR


 

The Chargor may not assign or transfer all or any of its rights, benefits and
obligations under this Deed except as permitted by this Deed or the other
Indenture Documents.

 


22.3                        THE COLLATERAL AGENT


 

The Collateral Agent may assign all or part of its rights under this Deed or
transfer all or part of its obligations under this Deed in accordance with the
terms of the Indenture without the consent of the Chargor. Any such assignee or
transferee shall be and be treated as a party for all purposes of this Deed and
shall be entitled to the full benefit of this Deed to the same extent as if it
were an original party in respect of the rights or obligations assigned or
transferred to it.

 


23.                               PARTIAL INVALIDITY


 

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 


24.                               NOTICES


 


24.1                        COMMUNICATIONS


 

Any communication to be made under or in connection with this Deed may be made
by fax or letter or, subject to Clause 24.3 (Delivery), be delivered or
furnished by

 

23

--------------------------------------------------------------------------------


 

electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Collateral Agent.

 


24.2                        ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below, or any substitute address, fax number or
department or officer as the Party may notify to the other Party.

 


24.3                        DELIVERY


 

Either Party may change its address or fax number for notices and other
communications hereunder by notice to the other Party. The Collateral Agent or
the Chargor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Deed shall be deemed to have been given on the date of receipt.

 


25.                               COUNTERPARTS


 

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed. Delivery of an executed counterpart of a signature page of this Deed by
telecopy or Adobe pdf transmission shall be effective as delivery of a manually
executed counterpart of this Deed.

 


26.                               GOVERNING LAW


 

This Deed shall be governed by, and construed in accordance with the laws of
Singapore.

 


27.                               JURISDICTION


 


27.1                        JURISDICTION OF SINGAPORE COURTS


 


27.1.1              THE COURTS OF SINGAPORE HAVE EXCLUSIVE JURISDICTION TO
SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS DEED (INCLUDING A
DISPUTE REGARDING THE EXISTENCE, VALIDITY OR TERMINATION OF THIS DEED) (A
“DISPUTE”).


 


27.1.2              THE PARTIES AGREE THAT THE COURTS OF SINGAPORE ARE THE MOST
APPROPRIATE AND CONVENIENT COURTS TO SETTLE DISPUTES AND ACCORDINGLY NO PARTY
WILL ARGUE TO THE CONTRARY.

 

24

--------------------------------------------------------------------------------



 


27.2                        SERVICE OF PROCESS


 

Without prejudice to any other mode of service allowed under any relevant law,
the Chargor:

 


27.2.1              IRREVOCABLY APPOINTS SEAGATE SINGAPORE INTERNATIONAL
HEADQUARTERS PTE. LTD. AS ITS AGENT FOR SERVICE OF PROCESS IN RELATION TO ANY
PROCEEDINGS BEFORE THE SINGAPORE COURTS IN CONNECTION WITH THIS DEED; AND


 


27.2.2              AGREES THAT FAILURE BY A PROCESS AGENT TO NOTIFY THE CHARGOR
OF THE PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED.


 


28.                               THE COLLATERAL AGENT; LIMITATION ON DUTY OF
COLLATERAL AGENT IN RESPECT OF CHARGED ASSETS.


 


28.1                        IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
OBLIGATIONS OF THE COLLATERAL AGENT AS HOLDER OF THE CHARGED ASSETS AND
INTERESTS THEREIN AND WITH RESPECT TO THE DISPOSITION THEREOF, AND OTHERWISE
UNDER THIS DEED, ARE ONLY THOSE EXPRESSLY SET FORTH IN THIS DEED AND IN THE
INDENTURE.  THE COLLATERAL AGENT SHALL ACT HEREUNDER ON THE TERMS AND CONDITIONS
SET FORTH HEREIN AND IN ARTICLES 7 AND 11 OF THE INDENTURE.  THE COLLATERAL
AGENT WILL BE SUBJECT TO SUCH DIRECTIONS AS MAY BE GIVEN TO IT BY THE
NOTEHOLDERS OR THE TRUSTEE FROM TIME TO TIME (AS REQUIRED OR PERMITTED BY THE
INDENTURE).  EXCEPT AS DIRECTED BY THE NOTEHOLDERS OR THE TRUSTEE AS REQUIRED OR
PERMITTED BY THE INDENTURE OR AS REQUIRED OR PERMITTED BY THE SECURITY
DOCUMENTS, THE COLLATERAL AGENT WILL NOT BE OBLIGATED (I) TO ACT UPON DIRECTIONS
PURPORTED TO BE DELIVERED TO IT BY ANY OTHER PERSON, (II) TO FORECLOSE UPON OR
OTHERWISE ENFORCE ANY CHARGE, OR (III) TO GIVE ANY CONSENTS, MAKE ANY
DETERMINATION, EXERCISE ITS DISCRETION OR TAKE ANY OTHER ACTION WHATSOEVER WITH
REGARD TO ANY OR ALL OF THE CHARGES, THE SECURITY DOCUMENTS, OR THE CHARGED
ASSETS.  NO PROVISION OF THIS DEED WILL REQUIRE THE COLLATERAL AGENT TO EXPEND
OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ITS RIGHTS OR POWERS,
UNLESS IT RECEIVES FROM THE NOTEHOLDERS INDEMNITY SATISFACTORY TO IT AGAINST ANY
LOSS, LIABILITY OR EXPENSE.


 


28.2                        IN ACTING AS COLLATERAL AGENT, THE COLLATERAL AGENT
MAY RELY UPON AND ENFORCE FOR ITS OWN BENEFIT EACH AND ALL OF THE RIGHTS,
POWERS, IMMUNITIES, INDEMNITIES AND BENEFITS OF THE TRUSTEE UNDER ARTICLES 7 AND
11 OF THE INDENTURE, EACH OF WHICH SHALL ALSO BE DEEMED TO BE FOR THE BENEFIT OF
THE COLLATERAL AGENT.


 


29.                               INTERCREDITOR AGREEMENT


 


THE SECURITY INTERESTS CREATED BY THIS DEED ON THE CHARGED ASSETS ARE JUNIOR AND
SUBORDINATE TO THE SECURITY INTERESTS ON SUCH CHARGED ASSETS CREATED BY ANY
SIMILAR INSTRUMENT NOW OR HEREAFTER GRANTED TO ANY FIRST PRIORITY
REPRESENTATIVE, IN SUCH PROPERTY, IN ACCORDANCE WITH THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER IS SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.

 

25

--------------------------------------------------------------------------------


 

This Deed has been entered into on the date stated at the beginning of this
Deed.

 

26

--------------------------------------------------------------------------------



 


SCHEDULE 1


 


RIGHTS OF RECEIVERS


 

Subject to the terms, conditions and provisions of the Intercreditor Agreement,
any Receiver appointed pursuant to Clause 8 (Appointment and Rights of
Receivers) shall have the right, either in its own name or in the name of the
Chargor or otherwise and in such manner and upon such terms and conditions as
the Receiver thinks fit, and either alone or jointly with any other person:

 

(a)                                  Take possession

 

to take possession of the Charged Assets, and to require payment to it of all
Dividends;

 

(b)                                 Deal with Charged Assets

 

to sell, transfer, assign, exchange or otherwise dispose of or realise the
Charged Assets to any person either by public offer or auction, tender or
private contract and for a consideration of any kind (which may be payable or
delivered in one amount or by instalments spread over a period or deferred);

 

(c)                                  Borrow money

 

to borrow or raise money either unsecured or on the security of the Charged
Assets (either in priority to the Charges or otherwise);

 

(d)                                 Rights of ownership

 

to exercise and do (or permit the Chargor or any nominee of it to exercise and
do) all such rights and things as the Receiver would be capable of exercising or
doing if it were the absolute beneficial owner of the Charged Assets;

 

(e)                                  Claims

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person relating to the
Charged Assets;

 

(f)                                    Legal actions

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Assets;

 

(g)                                 Redemption of Security

 

to redeem any Security (whether or not having priority to the Charges) over the
Charged Assets and to settle the accounts of any person with an interest in the
Charged Assets; and

 

27

--------------------------------------------------------------------------------


 

(h)                                 Other powers

 

to do anything else it may think fit for the realisation of the Charged Assets
or incidental to the exercise of any of the rights conferred on the Receiver
under or by virtue of any Indenture Document to which the Chargor is party, the
Property Act or any laws or regulations.

 

28

--------------------------------------------------------------------------------



 


SCHEDULE 2


 


SHARES


 

500,001 issued and fully paid up ordinary shares in the capital of the Charged
Company.

 

29

--------------------------------------------------------------------------------


 

In witness whereof this Deed has been executed by the parties hereto on the date
stated at the beginning.

 

 

EXECUTED AS A DEED by SEAGATE

)

 

 

 

 

 

 

TECHNOLOGY INTERNATIONAL

)

 

 

in the presence of

 

)

/s/ Patrick J. O’Malley

 

 

)

Signature

 

 

 

 

 

 

)

Name: Patrick J. O’Malley

 

 

 

 

/s/ Saralyn Brown

 

)

Title:  EVP & Chief Financial Officer

Signature of witness

 

 

 

 

 

 

 

 

 

Name: Saralyn Brown

 

 

 

 

 

 

 

 

 

Address: 920 Disc Drive

 

 

 

 

Scotts Valley, CA 95066

 

 

 

 

 

 

 

 

 

Occupation: Executive Assistant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Seagate Technology

 

 

 

 

920 Disc Drive

 

 

 

 

Scotts Valley, CA 95066

 

 

 

 

United States of America

 

 

 

 

 

 

 

 

Fax No.:

+1 (831) 438-6675

 

 

 

 

 

 

 

 

Attention:

General Counsel

 

 

 

 

--------------------------------------------------------------------------------


 

The Collateral Agent

 

 

 

 

 

 

 

SIGNED, SEALED AND DELIVERED

[g293041km07i001.jpg]

 

 

by Maddy Hall

 

 

for and on behalf of

 

 

Wells Fargo Bank, National Association

/s/ Maddy Hall

in the presence of:

Signature

 

 

 

Name: Maddy Hall

 

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

/s/ Kheang Tan

 

 

 

Witness’s signature

 

 

 

 

 

 

 

Name of Witness: Kheang Tan

 

 

 

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

 

 

707 Wilshire Boulevard, 17th Floor

 

 

 

 

Los Angeles, CA 90017

 

 

 

 

United States of America

 

 

 

 

 

 

 

 

Fax No:

+1 (213) 614-3355

 

 

 

 

 

 

 

 

Attention:

Corporate Trust Services

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

Thompson Hine LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

335 Madison Avenue, 12th Floor,

 

 

 

 

New York, NY 10017

 

 

 

 

United States of America

 

 

 

 

 

 

 

 

Fax No:

+1 (212) 344-6101

 

 

 

 

 

 

 

 

Attention:

Irving C. Apar, Esq.

 

 

 

 

--------------------------------------------------------------------------------